PER CURIAM.
After having revoked the appellant’s probation on two counts of an information charging the commission of third-degree felonies, the trial court sentenced the appellant on each count to a term of ten years, the sentences to run concurrently. The sentences imposed exceeded the five-year maximum allowable by law, see § 775.082(3)(d), Fla.Stat. (1981), and are, accordingly, vacated and the cause remanded for resentenc-ing. Since the record reflects that the trial court’s intent was that the appellant receive a ten-year sentence, the trial court may, if it chooses, accomplish that sentencing goal by imposing consecutive five-year sentences. Streeter v. State, 416 So.2d 1203 (Fla. 3d DCA 1982); Herring v. State, 411 So.2d 966 (Fla. 3d DCA 1982).
Sentences vacated and cause remanded for resentencing.